Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-10, 13-14, 17, 19, 21-22, 26, 28-29, 33, 41 and 44 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of the species

    PNG
    media_image1.png
    125
    254
    media_image1.png
    Greyscale

in the reply filed on August 22, 2022 is acknowledged.
The elected species was not found in the search and is allowable. The search and examination has been expanded to compounds of formula (I) according to claim 1 wherein X is -NR4-, R1 is alkyl or substituted alkyl, R2 is a cycloalkyl or substituted cycloalkyl and R3 is a heteroaryl or substituted heteroaryl.
Claims 13, 21, 22, 26 and 44 are withdrawn from consideration.
	Note that compounds, corresponding compositions, a method of use and a process of making that are of the same scope are considered to form a single inventive concept under PCT Rule 13.1, 37 CFR 1.475(d). 
	Applicants are advised of MPEP 803.02 Restriction - Markush Claims [R - 2], fourth and fifth paragraph, where is stated:
	“As an example, in the case of an application with a Markush - type claim drawn to the compound C - R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, CA, CB, CC, CD, or CE. The Markush - type claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush - type claim and claims to the elected species shall be rejected, and claims to the non - elected species would be held withdrawn from further consideration. As in the prevailing practice, a second action on the rejected claims would be made final.” (emphasis added).
	On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipates or renders obvious the Markush-type claim with respect to a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action made final. Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry.

Improper Markush Rejection
	Claims 1-5, 8-10, 14, 17, 19, 29, 33 and 41 are rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The variables are defined in such a way that they keep changing the core of the compound that determines the classification. By changing these values, several patentably distinct and independent compounds are claimed. In order to have unity of invention the compounds must have “a community of chemical or physical characteristics” which justify their inclusion in a common group, and that such inclusion is not repugnant to principles of scientific classification” In re JONES (CCPA) 74 USPQ 149 (see footnote 2). The structural formula (I) does not have a significant structural feature that is shared by all of its alternatives which is inventive. The structure has only a phenyl as common. This feature is not inventive. Compounds embraced by formula (I) are so diverse in nature that a prior art anticipating a claim with respect to one member under 35 USC 102 would not render obvious the same claim under 35 USC 103. This is evidentiary of patentably distinct and independent inventions.
	Limiting the claims to the group indicated above as searched would overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-10, 14, 17, 19, 28-29, 33 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The term “substituted” without saying which substituents are intended is indefinite. One skilled in the art cannot say which substituents are permitted and which ones are not.
ii) The term “heterocycloalkyl” is not normal nomenclature and is indefinite. Is a saturated heterocycle intended or is it a -hetero-cycloalkyl or a heterocycle-alkyl-?  The “heterocyclic” part is indefinite because it is not known how many atoms make up the ring, which atoms are present and what kind of a ring (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.) is intended.
iii) Similarly, the term “heteroaryl” is indefinite because it is not known how many atoms are present, how many and what kind of heteroatoms are involved, what size ring is intended and how many rings are present.
iv) In claim 29 the excipient should be limited to “a pharmaceutically acceptable excipient” to particularly point out the composition and exclude other excipients.
v) In claim 33, it is not known what disease or disorder is treated.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	The how to use portion of the statute has not been met in these claims. This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given subject. The physician clearly must know what disease and what symptoms is to be treated. In this case, Applicants have not provided what is being treated by claim 33, who the subject is, how one can identify said subject (i.e. how one can identify a subject in need), given no specific dose, given no specific dosing regimen, given no specific route of administration, and do not specify what diseases or symptom they intend to treat. 
Claim 41 reads on modulating the activity of a G protein-coupled estrogen receptor (GPER) in vitro, and in mammals with below normal, normal or above normal GPER activity. The specification fails to teach any benefit to be gained from such actions.  Is extensive experimentation required on the part of a potential infringer to determine if his use of Applicants' inhibitor falls within the limitations of applicants' claim?  In re Kirk and Petrow, 153 USPQ 48 (CCPA 1967).
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
	As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696: “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al. (Angewandte Chemie, International Edition (2016), 55(9), 3153-3157). The claims read on the prior art compounds depicted below (see Abstract).
RN   1864836-15-6  CAPLUS      
CN   2-Pyrimidinamine, N-(2-cyclohexyl-6-methylphenyl)- (CA INDEX NAME)
  

    PNG
    media_image2.png
    291
    210
    media_image2.png
    Greyscale

RN   1864836-18-9  CAPLUS
CN   2-Pyrimidinamine, N-(2-cyclohexyl-5-methylphenyl)-  (CA INDEX NAME)

    PNG
    media_image3.png
    291
    243
    media_image3.png
    Greyscale

RN   1864836-25-8  CAPLUS
CN   2-Pyrimidinamine, N-(2-cyclohexyl-4-methylphenyl)-  (CA INDEX NAME)

    PNG
    media_image4.png
    291
    243
    media_image4.png
    Greyscale
.


Claims 1-5, 8, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al. (Chemical Communications (Cambridge, United Kingdom) (2017), 53(65), 9113-9116). The claims read on the prior art compounds depicted below (see Abstract).
RN   2120321-36-8  CAPLUS      
CN   9H-Purin-6-amine, N-(2-cyclohexyl-6-methylphenyl)-9-(1-methylethyl)-  
     (CA INDEX NAME)
  

    PNG
    media_image5.png
    340
    254
    media_image5.png
    Greyscale

RN   2120321-39-1  CAPLUS
CN   9H-Purin-6-amine, N-(2-cyclohexyl-5-methylphenyl)-9-(1-methylethyl)-   
     (CA INDEX NAME)

    PNG
    media_image6.png
    340
    243
    media_image6.png
    Greyscale

RN   2120321-51-7  CAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image7.png
    489
    416
    media_image7.png
    Greyscale
.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 22, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624